DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10 and 19 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention. Based on the description in paragraph [0106] of the disclosure, “the computer-readable memory" in claims 10 and 19 encompasses non-statutory medium. The broadest reasonable interpretation of the claims covers signal per se, thus the claim is rejected under 35 USC 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 USC § 101, Aug. 24, 2009; p. 2.
Claims drawn to such a/the “computer-readable memory” that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC § 101 by adding the limitation "non-transitory" to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 US.C. § 101).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 4-10 and 13-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of the issued patent Webb et al., US 11,218,869 B2 (Kim’869 hereinafter), in view of disclosed prior art Stamoulis et al., US 2009/0257405 A1 (Stamoulis hereinafter).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the subject matter of the issued patent 11,218,869.
The table below shows a side by side comparison of the instant application over the issued patent.
Instant Application
Issued patent US 11/218,869
1. (Currently Amended) A method performed by a user equipment in a wireless communication system, the method comprising:
receiving, from a base station, a first message including information regarding a plurality of carriers that are supported by the base station; and


transmitting, to the base station, a second message including carrier capability information regarding a set of carriers, among the plurality of carriers informed by the first message, that is supported by the user equipment,

6. (Original) The method of claim 1, further comprising:
based on the carrier capability information transmitted by the user equipment in the bitmap form: receiving, from the base station, carrier configuration information indicating at least one carrier that is configured for the user equipment,




wherein the carrier configuration information includes at least one index in which each index corresponds, respectively, to each of the at least one carrier that is configured for the user equipment.
wherein the carrier capability information is transmitted in a bitmap form comprising a plurality of bits that inform in which carriers, among the plurality of carriers informed by the first message, belong to the set of carriers supported by the user equipment.

4. (Original) The method of claim 1, wherein the second message, which includes the carrier capability information, further includes frequency band information regarding a frequency band in which the set of carriers is supported by the user equipment.

5. (Original) The method of claim 1, wherein the set of carriers is supported by the user equipment in a frequency band within a maximum frequency band.

7. (Original) The method of claim 6, wherein the carrier configuration information relates to at least one secondary carrier that is supported by the user equipment.

8. (Original) The method of claim 6, wherein the carrier configuration information received from the base station indicates a plurality of carriers that are configured for the user equipment.

9. (Original) The method of claim 6, wherein the at least one carrier, which is indicated by the carrier configuration information received from the base station, is from among the set of carriers that is supported by the user equipment.

10. (Currently Amended) A user equipment configured to operate m a wireless communication system, the user equipment comprising:
at least one transceiver;
at least one processor; and
at least one computer-readable memory operably connected to the at least one processor and storing instructions that, based on being executed by the at least one processor, perform operations comprising:

receiving, from a base station, a first message including information regarding a plurality of carriers that are supported by the base station; and

transmitting, to the base station, a second message including carrier capability information regarding a set of carriers, among the plurality of carriers informed by the first message, that is supported by the user equipment,

wherein the carrier capability information is transmitted in a bitmap form comprising a plurality of bits that inform which carriers, among the plurality of carriers informed by the first message, belong to the set of carriers supported by the user equipment.

15. (Original) The user equipment of claim 10, wherein the operations further comprise: 
based on the carrier capability information transmitted by the user equipment in the bitmap form: receiving, from the base station, carrier configuration information indicating at least one carrier that is configured for the user equipment,
wherein the carrier configuration information includes at least one index in which each index corresponds, respectively, to each of the at least one carrier that is configured for the user equipment.




16. (Original) The user equipment of claim 15, wherein the carrier configuration information relates to at least one secondary carrier that is supported by the user equipment.

13. (Original) The user equipment of claim 10, wherein the second message, which includes the carrier capability information, further includes frequency band information regarding a frequency band in which the set of carriers is supported by the user equipment.

17. (Original) The user equipment of claim 15, wherein the carrier configuration information received from the base station indicates a plurality of carriers that are configured for the user equipment.

18. (Original) The user equipment of claim 15, wherein the at least one carrier, which is indicated by the carrier configuration information received from the base station, is from among the set of carriers that is supported by the user equipment.

14. (Original) The user equipment of claim 10, wherein the set of carriers is supported by the user equipment in a frequency band within a maximum frequency band.
1. A method performed by a user equipment in a wireless communication system, the method comprising:






transmitting a message including carrier capability information regarding a set of carriers, among a plurality of carriers, that is supported by the user equipment,




wherein the carrier capability information is transmitted in a bitmap form; and
receiving carrier configuration information indicating at least one carrier that is configured for the user equipment, 

based on the carrier capability information that was transmitted by the user equipment in the bitmap form,
wherein the carrier configuration information includes at least one index in which each index corresponds,
respectively, to each of the at least one carrier that is configured for the user equipment, and
wherein the carrier capability information, which is transmitted in the bitmap form, includes a bitmap in which each bit informs which carriers, among the plurality of carriers, belong to the set of carriers supported by the user equipment.

3. The method of claim 1, wherein the message, which includes the carrier capability information, further includes frequency band information regarding a frequency band in which the set of carriers is supported by the user equipment.

6. The method of claim 1, wherein the set of carriers is supported by the user equipment in a frequency band within a maximum frequency band.



2. The method of claim 1, wherein the carrier configuration information relates to at least one secondary carrier that is supported by the user equipment


4. The method of claim 1, wherein the received carrier configuration information indicates a plurality of carriers that are configured for the user equipment.


5. The method of claim 1, wherein the at least one carrier, which is indicated by the received carrier configuration information, is from among the set of carriers that is supported by the user equipment.


7. A user equipment configured to operate in a wireless communication system, the user equipment comprising:
at least one transceiver;
at least one processor; and
at least one computer memory operably connected to the at least one processor and storing instructions that,
based on being executed by the at least one processor, perform operations comprising:






transmitting a message including carrier capability information regarding a set of carriers, among a plurality of carriers, that is supported by the user equipment,

wherein the carrier capability information is transmitted in a bitmap form; and
receiving carrier configuration information indicating at least one carrier that is configured for the user equipment, 




based on the carrier capability information that was transmitted by the user equipment in the bitmap form,
wherein the carrier configuration information includes at least one index in which each index corresponds, respectively, to each of the at least one carrier that is configured for the user equipment, and
wherein the carrier capability information, which is transmitted in the bitmap form, includes a bitmap in which each bit informs which carriers, among the plurality of carriers, belong to the set of carriers supported by the user equipment.

8. The user equipment of claim 7, wherein the carrier configuration information relates to at least one secondary carrier that is supported by the user equipment.

9. The user equipment of claim 7, wherein the message, which includes the carrier capability information, further includes frequency band information regarding a frequency band in which the set of carriers is supported by the user equipment.

10. The user equipment of claim 7, wherein the received carrier configuration information indicates a plurality of carriers that are configured for the user equipment.


11. The user equipment of claim 7, wherein the at least one carrier, which is indicated by the received carrier configuration information, is from among the set of carriers that is supported by the user equipment.


12. The user equipment of claim 7, wherein the set of carriers is supported by the user equipment in a frequency band within a maximum frequency band. 


Regarding claim 1, Kim’869 discloses a method performed by a user equipment in a wireless communication system, the method comprising: … and transmitting, to the base station, a second message including carrier capability information regarding a set of carriers, among the plurality of carriers informed by the first message, that is supported by the user equipment,
wherein the carrier capability information is transmitted in a bitmap form comprising a plurality of bits that inform in which carriers, among the plurality of carriers informed by the first message, belong to the set of carriers supported by the user equipment (see Kim’869 claim 1).
Regarding claim 10, Kim’869 discloses user equipment configured to operate m a wireless communication system, the user equipment comprising:
at least one transceiver;
at least one processor; and
at least one computer-readable memory operably connected to the at least one processor and storing instructions that, based on being executed by the at least one processor, perform operations comprising: … and
transmitting, to the base station, a second message including carrier capability information regarding a set of carriers, among the plurality of carriers informed by the first message, that is supported by the user equipment,
wherein the carrier capability information is transmitted in a bitmap form comprising a plurality of bits that inform which carriers, among the plurality of carriers informed by the first message, belong to the set of carriers supported by the user equipment (see Kim’869 claim 7).
Regarding claims 1 and 10, Kim’869 does not explicitly discloses receiving, from a base station, a first message including information regarding a plurality of carriers that are supported by the base station. In the same field of endeavor (e.g., communication system) Stamoulis discloses a method for to a wireless communication system that comprises receiving, from a base station, a first message including information regarding a plurality of carriers that are supported by the base station (The sequence 200 starts with 204 and 206, during which the access point 1 294 and the access point 2 296 each generates an RUM to be broadcast to other nodes, including access terminal 292; see Stamoulis, paragraph [0049]. Also see paragraph [0048], “FIG. 2 illustrates an exemplary request-grant events sequence 200 that involves the use of RUMs to facilitate resource allocation, in accordance with one or more aspects described herein”).
It would have thus been obvious to a person of the ordinary skill in the art, at the time the invention was made, to incorporate the features of Stamoulis related to the wireless communication system, into the invention of the instant application, in order to provide a method for reducing interference and improving throughput and channel quality in a wireless communication environment (see Samoulis paragraphs [0006]).
Regarding claim 4, Kim’869 discloses wherein the second message, which includes the carrier capability information, further includes frequency band information regarding a frequency band in which the set of carriers is supported by the user equipment (see Kim’869, claim 3).
Regarding claim 5, Kim’869 discloses wherein the set of carriers is supported by the user equipment in a frequency band within a maximum frequency band (see Kim’869, claim 6).
Regarding claim 6, Kim’869 discloses further comprising:
based on the carrier capability information transmitted by the user equipment in the bitmap form: receiving, from the base station, carrier configuration information indicating at least one carrier that is configured for the user equipment,
wherein the carrier configuration information includes at least one index in which each index corresponds, respectively, to each of the at least one carrier that is configured for the user equipment (see Kim’869, claim 1).
Regarding claim 7, Kim’869 discloses wherein the carrier configuration information relates to at least one secondary carrier that is supported by the user equipment (see Kim’869, claim 2).
Regarding claim 8, Kim’869 discloses wherein the carrier configuration information received from the base station indicates a plurality of carriers that are configured for the user equipment (see Kim’869, claim 4).
Regarding claim 9, Kim’869 discloses wherein the at least one carrier, which is indicated by the carrier configuration information received from the base station, is from among the set of carriers that is supported by the user equipment (see Kim’869, claim 5).
Regarding claim 13, Kim’869 discloses wherein the second message, which includes the carrier capability information, further includes frequency band information regarding a frequency band in which the set of carriers is supported by the user equipment (see Kim’869, claim 9).
Regarding claim 14, Kim’869 discloses wherein the set of carriers is supported by the user equipment in a frequency band within a maximum frequency band (see Kim’869, claim 12).
Regarding claim 15, Kim’869 discloses wherein the operations further comprise: 
based on the carrier capability information transmitted by the user equipment in the bitmap form: receiving, from the base station, carrier configuration information indicating at least one carrier that is configured for the user equipment,
wherein the carrier configuration information includes at least one index in which each index corresponds, respectively, to each of the at least one carrier that is configured for the user equipment (see Kim’869, claim 7).
Regarding claim 16, Kim’869 discloses wherein the carrier configuration information relates to at least one secondary carrier that is supported by the user equipment (see Kim’869, claim 8).
Regarding claim 17, Kim’869 discloses wherein the carrier configuration information received from the base station indicates a plurality of carriers that are configured for the user equipment (see Kim’869, claim 10).
Regarding claim 18, Kim’869 discloses wherein the at least one carrier, which is indicated by the carrier configuration information received from the base station, is from among the set of carriers that is supported by the user equipment (see Kim’869, claim 3).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-5, 10-14 and 19 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by disclosed prior art Stamoulis et al., US 2009/0257405 A1 (Stamoulis hereinafter).
Here is how the reference teaches the claims.
Regarding claim 1, Stamoulis discloses a method performed by a user equipment in a wireless communication system (FIG. 1 is a network diagram of an exemplary wireless communication system with multiple access points and multiple access terminals such as may be utilized in conjunction with one or more aspects of a methodology for managing interference by employing a resource utilization message (RUM); see Stamoulis, paragraph [0023]), the method comprising:
receiving, from a base station, a first message including information regarding a plurality of carriers that are supported by the base station (The sequence 200 starts with 204 and 206, during which the access point 1 294 and the access point 2 296 each generates an RUM to be broadcast to other nodes, including access terminal 292; see Stamoulis, paragraph [0049]. Also see paragraph [0048], “FIG. 2 illustrates an exemplary request-grant events sequence 200 that involves the use of RUMs to facilitate resource allocation, in accordance with one or more aspects described herein”); and
transmitting, to the base station, a second message including carrier capability information regarding a set of carriers (In 222, the access terminal 292 processes all RUMs received in 212. The RUM processing that is performed by the access terminal 292 is described herein with reference to FIG. 5 … In 232, if the access terminal 292 determines there are carriers available after processing the received RUMs, then it will determine the carriers for which it wishes to send a request to transmit upon from the access point 1 294 in 242; see Stamoulis, paragraphs [0051] and [0052]), among the plurality of carriers informed by the first message, that is supported by the user equipment (In 252, a request to transmit is sent from the access terminal 292 to the access point 1 294. The request can include a list of carriers over which the access terminal 292 would like to transmit data, see Stamoulis, paragraph [0053]),
wherein the carrier capability information is transmitted in a bitmap form comprising a plurality of bits that inform in which carriers (Specifically, when a system supports multiple carriers, the RUM may carry a CM (i.e., bitmask) in addition to the weight. The CM indicates the carriers on which this RUM is applicable; see Stamoulis, paragraph [0058]), among the plurality of carriers informed by the first message (Referring to FIG. 4, where the bandwidth is being divided into 4 carriers, a CM 400 contained in an RUM will have the form XXXX, where each X is a bitmap that may be a "1", indicating that the carrier to which it refers is blocked, or a "0", indicating that the carrier to which it refers is not blocked; see Stamoulis, paragraph [0066]), belong to the set of carriers supported by the user equipment (The channel selection apparatus 1200 additionally comprise a module for selecting 1204 that selects carriers for which the node may transmit a request. The module for selecting 1204 additionally may evaluate a received RUM to determine which carriers are available and which are not. For instance, each RUM may comprise information associated with unavailable carriers, and the module for selecting 1254 may determine that a given carrier that is not indicated by the RUM is available; see Stamoulis, paragraph [0117]).
Regarding claim 2, Stamoulis discloses wherein the first message received from the base station includes a list of the plurality of carriers that are supported by the base station (The RUM may contain a list of carriers upon which a receiving node desires reduced interference, as well as the aforementioned weight information, as described herein; see Stamoulis, paragraph [0047]. Also see paragraph [0058], “Specifically, when a system supports multiple carriers, the RUM may carry a CM (i.e., bitmask) in addition to the weight. The CM indicates the carriers on which this RUM is applicable”).
Regarding claim 3, Stamoulis discloses wherein each bit of the carrier capability information transmitted by the user equipment is set based on whether at least one carrier, among the plurality of carriers, is supported by the user equipment (In 252, a request to transmit is sent from the access terminal 292 to the access point 1 294. The request can include a list of carriers over which the access terminal 292 would like to transmit data. The sequence of events 200 may be performed in view of a plurality of constraints that may be enforced during a communication event. For example, the access terminal 292 may request any carrier(s) that have not been blocked by an RUM in a previous time slot; see Stamoulis, paragraph [0053]).
Regarding claim 4, Stamoulis discloses wherein the second message, which includes the carrier capability information, further includes frequency band information regarding a frequency band in which the set of carriers is supported by the user equipment (In 512, if there are available carriers, the access terminal 292 will create a request CM (R-CM) 632. In one aspect, the R-CM 632 is set to be the I-CM 622 created in 510. Continuing the example above where the bandwidth is divided among four ( 4) carriers, the R-CM 63 2 will also have the same form as the CM 400, which is the form "XXXX", where each "X" may be a "I", indicating that the access terminal 292 is requesting to transmit on that carrier, or a "0", indicating that the access terminal 292 is not requesting to transmit on that carrier; see Stamoulis, paragraph [0086]).
Regarding claim 5, Stamoulis discloses wherein the set of carriers is supported by the user equipment in a frequency band within a maximum frequency band (For example, the available bandwidth in a multicarrier communication system may be divided into four (4) carriers. Each transmitting node may then be scheduled to transmit over one (1) or more carriers, thereby allowing better sharing of the resources; see Stamoulis, paragraph [0047]).
Regarding claim 10, Stamoulis discloses a user equipment configured to operate in a wireless communication system (FIG. 11 shows an exemplary wireless communication system 1100. The wireless communication system 1100 depicts one access point and one terminal for sake of brevity. However, it is to be appreciated that the system can include more than one access point and/or more than one terminal, wherein additional access points and/or terminals can be substantially similar or different for the exemplary access point and terminal described below; see Stamoulis, paragraph [0107]), the user equipment comprising:
at least one transceiver (see Stamoulis, Fig. 11, elements 1140 and 1170. Also see paragraph [0109], “At terminal 1130, an antenna 1135 receives the downlink signal and provides a received signal to a receiver unit (RCVR) 1140” and paragraph [0110], “A transmitter unit 1170 then receives and processes the stream of symbols to generate an uplink signal, which is transmitted by the antenna 1135 to the access point 1105”);
at least one processor (On the uplink, a TX data processor 1160 processes traffic data and provides data symbols to a symbol modulator 1165 that receives and multiplexes the data symbols with pilot symbols, performs modulation, and to create a stream of symbols; see Stamoulis, paragraph [0110]); and
at least one computer-readable memory operably connected to the at least one processor and storing instructions that, based on being executed by the at least one processor (Another aspect relates to a computer program product for wireless data communication having a computer-readable medium. The computer-readable medium including code executable to determine a condition related to a plurality of resources; identify a desired amount of resources from the plurality of resources based on the condition; and transmit an RUM for at least one of the plurality of resources based on the desired amount of resources; see Stamoulis, paragraph [0020]), perform operations comprising:
receiving, from a base station, a first message including information regarding a plurality of carriers that are supported by the base station (The sequence 200 starts with 204 and 206, during which the access point 1 294 and the access point 2 296 each generates an RUM to be broadcast to other nodes, including access terminal 292; see Stamoulis, paragraph [0049]. Also see paragraph [0048], “FIG. 2 illustrates an exemplary request-grant events sequence 200 that involves the use of RUMs to facilitate resource allocation, in accordance with one or more aspects described herein”); and
transmitting, to the base station, a second message including carrier capability information regarding a set of carriers (In 222, the access terminal 292 processes all RUMs received in 212. The RUM processing that is performed by the access terminal 292 is described herein with reference to FIG. 5 … In 232, if the access terminal 292 determines there are carriers available after processing the received RUMs, then it will determine the carriers for which it wishes to send a request to transmit upon from the access point 1 294 in 242; see Stamoulis, paragraphs [0051] and [0052]), among the plurality of carriers informed by the first message, that is supported by the user equipment (In 252, a request to transmit is sent from the access terminal 292 to the access point 1 294. The request can include a list of carriers over which the access terminal 292 would like to transmit data, see Stamoulis, paragraph [0053]),
wherein the carrier capability information is transmitted in a bitmap form comprising a plurality of bits that inform which carriers (Specifically, when a system supports multiple carriers, the RUM may carry a CM (i.e., bitmask) in addition to the weight. The CM indicates the carriers on which this RUM is applicable; see Stamoulis, paragraph [0058]), among the plurality of carriers informed by the first message (Referring to FIG. 4, where the bandwidth is being divided into 4 carriers, a CM 400 contained in an RUM will have the form XXXX, where each X is a bitmap that may be a "1", indicating that the carrier to which it refers is blocked, or a "0", indicating that the carrier to which it refers is not blocked; see Stamoulis, paragraph [0066]), belong to the set of carriers supported by the user equipment (The channel selection apparatus 1200 additionally comprise a module for selecting 1204 that selects carriers for which the node may transmit a request. The module for selecting 1204 additionally may evaluate a received RUM to determine which carriers are available and which are not. For instance, each RUM may comprise information associated with unavailable carriers, and the module for selecting 1254 may determine that a given carrier that is not indicated by the RUM is available; see Stamoulis, paragraph [0117]).
Regarding claim 11, Stamoulis discloses wherein the first message received from the base station includes a list of the plurality of carriers that are supported by the base station (The RUM may contain a list of carriers upon which a receiving node desires reduced interference, as well as the aforementioned weight information, as described herein; see Stamoulis, paragraph [0047]. Also see paragraph [0058], “Specifically, when a system supports multiple carriers, the RUM may carry a CM (i.e., bitmask) in addition to the weight. The CM indicates the carriers on which this RUM is applicable”).
Regarding claim 12, Stamoulis discloses wherein each bit of the carrier capability information transmitted by the user equipment is set based on whether at least one carrier, among the plurality of carriers, is supported by the user equipment (In 252, a request to transmit is sent from the access terminal 292 to the access point 1 294. The request can include a list of carriers over which the access terminal 292 would like to transmit data. The sequence of events 200 may be performed in view of a plurality of constraints that may be enforced during a communication event. For example, the access terminal 292 may request any carrier(s) that have not been blocked by an RUM in a previous time slot; see Stamoulis, paragraph [0053]).
Regarding claim 13, Stamoulis discloses wherein the second message, which includes the carrier capability information, further includes frequency band information regarding a frequency band in which the set of carriers is supported by the user equipment (In 512, if there are available carriers, the access terminal 292 will create a request CM (R-CM) 632. In one aspect, the R-CM 632 is set to be the I-CM 622 created in 510. Continuing the example above where the bandwidth is divided among four ( 4) carriers, the R-CM 63 2 will also have the same form as the CM 400, which is the form "XXXX", where each "X" may be a "I", indicating that the access terminal 292 is requesting to transmit on that carrier, or a "0", indicating that the access terminal 292 is not requesting to transmit on that carrier; see Stamoulis, paragraph [0086]).
Regarding claim 14, Stamoulis discloses wherein the set of carriers is supported by the user equipment in a frequency band within a maximum frequency band (For example, the available bandwidth in a multicarrier communication system may be divided into four (4) carriers. Each transmitting node may then be scheduled to transmit over one (1) or more carriers, thereby allowing better sharing of the resources; see Stamoulis, paragraph [0047]).
Regarding claim 19, Stamoulis discloses at least one computer-readable memory operably connected to at least one processor and storing instructions that, based on being executed by the at least one processor (Another aspect relates to a computer program product for wireless data communication having a computer-readable medium. The computer-readable medium including code executable to determine a condition related to a plurality of resources; identify a desired amount of resources from the plurality of resources based on the condition; and transmit an RUM for at least one of the plurality of resources based on the desired amount of resources; see Stamoulis, paragraph [0020]), control a user equipment operating in a wireless communication system to perform operations (FIG. 11 shows an exemplary wireless communication system 1100. The wireless communication system 1100 depicts one access point and one terminal for sake of brevity. However, it is to be appreciated that the system can include more than one access point and/or more than one terminal, wherein additional access points and/or terminals can be substantially similar or different for the exemplary access point and terminal described below; see Stamoulis, paragraph [0107]) comprising:
receiving, from a base station, a first message including information regarding a plurality of carriers that are supported by the base station (The sequence 200 starts with 204 and 206, during which the access point 1 294 and the access point 2 296 each generates an RUM to be broadcast to other nodes, including access terminal 292; see Stamoulis, paragraph [0049]. Also see paragraph [0048], “FIG. 2 illustrates an exemplary request-grant events sequence 200 that involves the use of RUMs to facilitate resource allocation, in accordance with one or more aspects described herein”); and
transmitting, to the base station, a second message including carrier capability information regarding a set of carriers (In 222, the access terminal 292 processes all RUMs received in 212. The RUM processing that is performed by the access terminal 292 is described herein with reference to FIG. 5 … In 232, if the access terminal 292 determines there are carriers available after processing the received RUMs, then it will determine the carriers for which it wishes to send a request to transmit upon from the access point 1 294 in 242; see Stamoulis, paragraphs [0051] and [0052]), among the plurality of carriers informed by the first message, that is supported by the user equipment (In 252, a request to transmit is sent from the access terminal 292 to the access point 1 294. The request can include a list of carriers over which the access terminal 292 would like to transmit data, see Stamoulis, paragraph [0053]),
wherein the carrier capability information is transmitted in a bitmap form comprising a plurality of bits that inform which carriers (Specifically, when a system supports multiple carriers, the RUM may carry a CM (i.e., bitmask) in addition to the weight. The CM indicates the carriers on which this RUM is applicable; see Stamoulis, paragraph [0058]), among the plurality of carriers informed by the first message (Referring to FIG. 4, where the bandwidth is being divided into 4 carriers, a CM 400 contained in an RUM will have the form XXXX, where each X is a bitmap that may be a "1", indicating that the carrier to which it refers is blocked, or a "0", indicating that the carrier to which it refers is not blocked; see Stamoulis, paragraph [0066]), belong to the set of carriers supported by the user equipment (The channel selection apparatus 1200 additionally comprise a module for selecting 1204 that selects carriers for which the node may transmit a request. The module for selecting 1204 additionally may evaluate a received RUM to determine which carriers are available and which are not. For instance, each RUM may comprise information associated with unavailable carriers, and the module for selecting 1254 may determine that a given carrier that is not indicated by the RUM is available; see Stamoulis, paragraph [0117]).

Allowable Subject Matter
Claims 6-9, 15-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note
Following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Wang et al., US 8,582,429 B2: discloses a method for resource allocation formatting and signaling that reduces signal overhead where resource allocation takes place to a group and the resource sets are signaled to an individual unit needing the resources (see Wang, abstract, Fig. 2 and Fig. 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 10/21/2022